      Case 3:19-cr-01685-CAB Document 51 Filed 01/27/20 PageID.256 Page 1 of 7



 1 ROBERT S. BREWER, JR.
 2 United States Attorney
   AMANDA L. GRIFFITH (Cal. Bar No. 243854)
 3 PETER G. KO (Cal. Bar. No. 191994)
 4 Assistant U.S. Attorneys
   Federal Office Building
 5 880 Front Street, Room 6293
 6 San Diego, California 92101-8893
   Telephone: (619) 546-8970 (Griffith)/7359 (Ko)
 7 mandy.griffith@usdoj.gov; peter.ko2@usdoj.gov
 8
     Attorneys for the United States of America
 9
10                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
11
12    UNITED STATES OF AMERICA,                    Case No. 19CR1685-CAB

13                      Plaintiff,                UNITED STATES’ TRIAL
14                                                MEMORANDUM
            v.
15                                                Trial Date: February 3, 2020
16    RAYMOND LIDDY,                              Time: 9:00 a.m.

17                      Defendant.
18
19         Comes now the plaintiff, United States of America, through its counsel, Robert S.
20 Brewer, Jr., United States Attorney, and Amanda L. Griffith and Peter G. Ko, Assistant
21 United States Attorneys, and files its trial memorandum.
22                                                I.
23                               STATEMENT OF THE CASE
24 A.      Indictment
25         On May 9, 2019, the grand jury returned a one-count indictment charging defendant,
26 Raymond Liddy, with Possession of Images of Minors Engaged in Sexually Explicit
27 Conduct in violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2). The indictment also provides
28
      Case 3:19-cr-01685-CAB Document 51 Filed 01/27/20 PageID.257 Page 2 of 7



 1 for criminal forfeiture if defendant is convicted.        Defendant was arraigned on the
 2 indictment and entered a plea of not guilty.
 3 B.       Trial Status
 4          A bench trial is set before the Honorable Cathy Ann Bencivengo on February 3,
 5 2020. The United States expects its case-in-chief to last approximately one day.
 6 C.       Defense Counsel
 7          Defendant is represented by retained counsel—Knut Johnson, Devin Burstein, John
 8 Ellis, and Judy Clarke.
 9 D.       Defendant’s Custody Status
10          Defendant has been on bond since his arrest on June 26, 2017, on a complaint filed
11 in Case No. 17CR2475-CAB.
12 E.       Interpreter
13          The United States does not require the assistance of an interpreter.
14 F.       Jury Waiver
15          A jury waiver was executed by the parties on November 13, 2019. Dkt. 37.
16 G.       Pre-Trial Motions
17          There have been extensive pretrial motions filed in this case including motions to
18 suppress evidence, supplemental motions to suppress evidence, motions to dismiss the
19 indictment, and other discovery related motions. To date, defendant’s various motions
20 regarding suppression and dismissal have been denied.
21          The parties have each filed various motions in limine in which the Court has already
22 ruled.
23                                                II.
24                                  STATEMENT OF FACTS
25          After receiving CyberTipline reports from multiple Internet Service Providers that
26 traced back to Defendant’s residence, on July 25, 2017, the FBI interviewed Defendant at
27
28
                                                  2
      Case 3:19-cr-01685-CAB Document 51 Filed 01/27/20 PageID.258 Page 3 of 7



 1 his residence then served a search warrant for evidence that Defendant possessed child
 2 pornography.
 3          The interview was recorded. Defendant made several pertinent statements, including
 4 the following: 1) he and his wife were the only occupants at the residence, 2) a particular
 5 screen name was a “login” he used for “porn,” 3) he frequently visited an adult chat site,
 6 4) he “might have reposted” pictures on the site, 5) he “probably engaged in some banter”
 7 with people on the site about children, 6) (on whether he sent pictures of any girls under
 8 the age of 18) “Have I – yeah, I’ve resent them. I – I don’t believe – I don’t believe I have,
 9 um… [I]f I did, it wasn’t intentional,” 7) (on whether he saved “that stuff” to his computer)
10 “I think you can save, although I really don’t think I have. I’d have to check and see if I
11 have anything—,” 8) he had chats with others about kids that were “just talk,” 9) he was
12 “sure” child pornography-type material had come across his screen because some people
13 had posted it to “this Chat Avenue website” that he frequented, 10) if he posted any such
14 material, it was “inadvertent,” 11) “if I had” saved any of “that stuff” to his computer, “it
15 was wrong,” 12) (on the last time he saved “something like that” to his computer) “Oh,
16 God. Jeez, I’m not sure,” 13) (on the last time he deleted) “[G]osh, I delete, um, often,” 14)
17 (on whether he received the pictures from someone or went to a website to get them) “Uh,
18 that Chat Avenue thing… [P]eople put them on there,” 15) (on whether he remembered
19 sending pictures) “You know, it’s been so long,” 16) he did not have “pictures of any kids”
20 on his computer, 17) if he “clicked something that did look like a young child, I’d delete
21 it,” and 18) (on whether a forensic exam of his computer would find deleted child
22 pornography) “Um, you’d probably find some, but not a ton… [O]nes that I find on that
23 site.”
24          The parties have stipulated that a number of items were seized from Defendant’s
25 residence, including a desktop computer, a connected external hard drive, and two thumb
26 drives in a desk drawer. The parties have stipulated that the external hard drive contained
27 at least two child pornography image files (one with an incorrect extension and the other
28
                                                  3
      Case 3:19-cr-01685-CAB Document 51 Filed 01/27/20 PageID.259 Page 4 of 7



 1 in the recycle bin); one thumb drive contained at least three child pornography image files
 2 that were deleted; and the other thumb drive contained at least five child pornography
 3 image files. The parties have stipulated the images depicted prepubescent minors
 4 (including at least one under 12 years of age) engaged in sexually explicit conduct and the
 5 images were transported using the Internet.
 6                                               III.
 7                                         WITNESSES
 8         The United States expects to call the following witnesses, although it reserves the
 9 right to change the order of these witnesses, substitute witnesses, add, or omit one or more
10 witnesses:
11         1.     FBI Special Agent Daniel Evans
12         2.     Angela Tsuida
13         3.     RCFL Computer Forensic Examiner Robert T. Gerou
14                                               IV.
15                                         STIPULATIONS
16         On November 13, 2019, a stipulation of facts was filed. Dkt. 37. The United States
17 has been informed that Defendant, if convicted, will stipulate to the forfeiture of the images
18 of child exploitation and child erotica located on the various computer devices seized from
19 his home, and will stipulate to the forfeiture of those same devices.
20                                                V.
21                                           EXHIBITS
22         An exhibit list will be provided on the day of trial, and all exhibits will be made
23 available to the defense to review in advance of trial. The exhibits in this case will include:
24         1.     Photographs from the search warrant and of the seized evidence
25         2.     Excerpts from the computer forensic report
26         3.     Recording of Defendant’s Interview and Transcript
27
28
                                                  4
      Case 3:19-cr-01685-CAB Document 51 Filed 01/27/20 PageID.260 Page 5 of 7



 1                                                 VI.
 2                                         LEGAL ISSUES
 3 A.      Elements of Count 1—Possession of Child Pornography
 4         First, the defendant knowingly possessed a matter that the defendant knew contained
 5 a visual depiction of a minor engaged in sexually explicit conduct;
 6         Second, the defendant knew the visual depiction contained in the matter was of a
 7 minor engaged in sexually explicit conduct;
 8         Third, the defendant knew that production of such visual depiction involved use of
 9 a minor in sexually explicit conduct;
10         Fourth, the visual depiction had been transported using a means or facility of
11 interstate or foreign commerce or in or affecting interstate or foreign commerce; and
12         Fifth, the visual depiction involved a prepubescent minor or a minor who had not
13 attained 12 years of age.
14         “Visual depiction” includes data stored by electronic means and capable of
15 conversion into a visual image. 18 U.S.C. § 2256(2)(A)(v), (3) & (5).
16         A “minor” is any person under the age of 18 years.
17         “Producing” means producing, directing, manufacturing, issuing, publishing, or
18 advertising. “Production” of a visual depiction includes using a computer to download data
19 that produces the visual depiction.
20         “Matter” is a physical medium capable of containing images such as a computer hard
21 drive or disk. United States v. Lacy, 119 F.3d 742, 748 (9th Cir. 1997).
22         “Sexually explicit conduct” means actual or simulated sexual intercourse, bestiality,
23 masturbation, sadistic or masochistic abuse, or lascivious exhibition of the genitals or pubic
24 area of any person.
25         In order to determine whether a particular visual depiction is a “lascivious exhibition
26 of the genitals or pubic area,” the factfinder must consider the overall content of the visual
27
28
                                                  5
        Case 3:19-cr-01685-CAB Document 51 Filed 01/27/20 PageID.261 Page 6 of 7



 1 depiction, while taking into account the age of the child depicted. The following list of
 2 factors, while not exhaustive, are among the things a jury should consider:
 3          1.    whether the focal point of the visual depiction is on the child’s genitalia or
 4                pubic area;
 5          2.    whether the setting of the visual depiction is sexually suggestive, i.e., in a
 6                place or pose generally associated with sexual activity;
 7          3.    whether the child is depicted in an unnatural pose, or in inappropriate attire,
 8                considering the age of the child;
 9          4.    whether the child is fully or partially clothed, or nude;
10          5.    whether the visual depiction suggests sexual coyness or a willingness to
11                engage in sexual activity; and
12          6.    whether the visual depiction is intended or designed to elicit a sexual response
13                in the viewer.
14 A visual depiction need not involve all of these factors to be a lascivious exhibition, and it
15 is for the factfinder to decide the weight or lack of weight to be given to any of these factors.
16 United States v. Overton, 567 F.3d 1148 (9th Cir. 2009); amended and affirmed, 2009 U.S.
17 App. LEXIS 20818 (July 14, 2009); United States v. Dost, 636 F. Supp. 828
18 (S.D.Cal.1986), aff’d sub nom. United States v. Wiegand, 812 F.2d 1239 (9th Cir.1987).
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28
                                                   6
     Case 3:19-cr-01685-CAB Document 51 Filed 01/27/20 PageID.262 Page 7 of 7



1                                           VII.
2                                JURY INSTRUCTIONS
3        On January 24, 2020, per the Court’s request, the United States filed the parties’
4 jointly proposed elements for count 1. Dkt. 50.
5        DATED: January 27, 2020                     Respectfully submitted,
6
7                                                    ROBERT S. BREWER, JR.
                                                     United States Attorney
8
9                                                    s/Amanda L. Griffith
                                                     AMANDA L. GRIFFITH
10                                                   Assistant U.S. Attorney
11
                                                     s/Peter G. Ko
12                                                   PETER G. KO
13                                                   Assistant U.S. Attorney

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              7
